DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Collibault (US 10,479,385) in view of Kim (US 2001/0038786).
Regarding claims 11-13, Collibault discloses:
a frame (10) configured to support a tool; 
a powered track supported on the frame, the powered track including a drive roller (52), an idler roller (53), and an endless belt (54) that extends around the drive roller and the idler roller; 
a first motor (61) supported on the frame, the first motor operable to drive the drive roller and rotate the endless belt (col. 6, ln. 27-30).
Collibault does not disclose the tool removably coupled to the frame, a second motor supported by the frame; and a battery pack.
Kim teaches a device with a motor (70) for traversing a surface and a second motor (33) supported by the frame (screwshaft 31 of moving unit 30), with a power source (battery receptacle 15 is attached to frame 10 – see ¶ 0044 and Fig. 2) operable to power the first motor (¶0058) and the second motor (¶ 0044).
¶ 0031 provides that the tool driven by the second motor (lifting platform 20, including body 23) is removably supported by the frame (via rollers 22 at guide rails 14; see also Figs. 2 and 5).
▪ Regarding claim 14: 
The power supply includes a controller (40).
Based on the teaching of Kim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a second motor in order to provide a tool capable of lifting and lowering cargo, thus reducing the effort required by the operator for loading/unloading.
Allowable Subject Matter
Claims 1-7, 9 and 15-20 are allowed.
Applicant has incorporated allowable subject matter into independent claims 1 and 15.
Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered:
Regarding independent claims 1 and 15: The claims have been allowed, as provided above.
Regarding independent claim 11: The amendment was not sufficient to bring the claims in condition for allowance.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Contrary to Applicant’s assertion, the tool (lifting unit of Kim) is removably attached to the frame.  See ¶ 0031 which provides that the lifting platform is comprised of a body that is supported by the frame and the rollers of the body.  See also Figs. 2 and 5, which illustrate the connection between the components and show that the components are not integral.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
June 8, 2022


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611